Citation Nr: 1712158	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  12-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) St. Paul Pension Center


THE ISSUE

Whether VA was correct to terminate and deny nonservice connected pension due to the Veteran's status as a fugitive felon.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel




INTRODUCTION

The Veteran served from January 1971 to March 1971 and served on active duty from September 1974 to January 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 decision by VA Pension Management Center in St. Paul, Minnesota which denied the Veteran's claim to reinstate pension benefits.

The Veteran was scheduled to testify at a hearing before the Board in February 2014.  He failed to report for the hearing or to provide good cause for his failure to report.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2016).

The issue was remanded for further development in October 2014. 

The Board has reviewed files uploaded to both "Virtual VA" and "VBMS" to insure a complete review of the evidence.  Both electronic systems contain files relevant to the appeal.


FINDINGS OF FACT

1.  A valid warrant has been pending for the Veteran since October 5, 2001.

2.  The weight of the probative evidence indicates that the October 2001 warrant was issued because the Veteran failed to comply with the terms of probation, which was imposed for the commission of a third degree felony under New Jersey law.





CONCLUSION OF LAW

Termination and denial of nonservice connected pension benefits due to the Veteran's status as a fugitive felon was proper.  38 U.S.C.A. §§ 5107, 5313B (West 2014); 38 C.F.R. §§ 3.666, 19.5 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The matter at issue in this case, essentially a determination of the Veteran's fugitive felon status, is governed by Chapter 53, United States Code. The United States Court of Appeals for Veterans Claims (Court) has expressly held that the Veterans Claims Assistance Act (VCAA) does not apply to determinations under Chapter 53, United States Code, a statute "which concerns special provisions relating to VA benefits."  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); see also Reyes v. Nicholson, 21 Vet. App. 370, 380 (2007) (noting that application of the VCAA notice provisions to chapter 53 proceedings is explicitly precluded).

The Board also notes that actions requested in the prior remand have been undertaken. More specifically, the RO contacted the appropriate agency to obtain written confirmation regarding the offense to which the Veteran pled guilty in 2001.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

II. Analysis

The Veteran asserts that an October 5, 2001 warrant that is still active was issued for commission of a misdemeanor and therefore, it was improper to terminate and deny nonservice-connected pension benefits based on his status as a fugitive felon.  In numerous statements, he insists that he does not have a pending felony warrant being held against him.

The term "fugitive felon" means a person who is a fugitive by reason of (a) fleeing to avoid prosecution, or custody or confinement after conviction for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees, or (b) violating a condition of probation or parole imposed for commission of a felony under a Federal or State law.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.666(e) (2016).  The term "felony" includes a high misdemeanor under the laws of a State which characterizes as high misdemeanors offenses that would be felony offenses under Federal Law.  38 C.F.R. § 3.666(e)(2)(ii)(3).

In this case, the Department of Veteran Affairs, Office of Inspector General (OIG), Fugitive Felon Program (FFP) determined that the Veteran had a warrant issued on October 5, 2001 for obstructing justice.  The warrant had been issued by the Camden County Probation Department in Camden, New Jersey.  

Following correspondence from the Veteran in December 2009 regarding his pension benefits, VA contacted the Probation Department by telephone in June 2010 to determine whether the warrant was still active and was informed that it was.  Based on this information, the Veteran was notified that he was considered a fugitive felon and his pension benefits could not be reinstated.  

A June 2001 Statement of Reasons and Sentence indicated that the Veteran pled guilty to witness tampering, a third degree offense.  The Veteran was ordered to serve 364 days in the Camden County Correctional Facility, to obtain and maintain employment and to pay various fines and penalties.  A Judgment of Conviction and Order of Commitment from the New Jersey Superior Court indicated a guilty plea on May 24, 2001.  364 days in a correctional facility were ordered along with a probation term of 1 year.  The Veteran received credit for time already served.

In July 2011, VA contacted the Camden County, New Jersey warrant division.  A Report of General Information indicated that an officer stated that a felony warrant, issued October 5, 2001, was still active and information was provided as to how to get the warrant issue resolved.  In a July 2011 notification letter, VA informed the Veteran that his claim to reinstate pension benefits was denied and provided the information that would allow the Veteran to get the warrant cleared.

In his July 2011 notice of disagreement, the Veteran stressed again his belief that a felony warrant did not exist and that he had been convicted of a misdemeanor offense.

In November 2011, VA again contacted the Camden New Jersey Probation Department by phone.  It was indicated the Veteran had a felony charge of tampering with a witness and that he had violated parole.  It was also indicated that the only way to clear the warrant was for the Veteran to make an appearance in court in New Jersey.

In his November 2011 Form 9, the Veteran alleged that VA was relying on phone calls to clerks providing erroneous information.  The Veteran indicated that a Court Services Supervisor told him that once his $155 fine was paid, he could petition the Judge to quash his misdemeanor warrant.  He recalled having been given the option of receiving misdemeanor witness tampering after serving time in the Camden County Jail.  He explained that originally, he was facing 6 felony charges and as a result of the plea bargain, the deal was to change charge 6 from a felony to a misdemeanor.  He believes that if the warrant were truly for a felony, the state of New Jersey would demand his extradition to face the charge.

In an October 2014 remand, the Board determined that it did not appear that the Veteran is a fugitive felon as defined by section (a), in that he did not flee to avoid prosecution. To the contrary, he had already entered into a plea agreement in which he pled guilty to one count of witness tampering.  The Board determined that the remaining question was whether the Veteran violated a condition of probation or parole imposed for the commission of a felony under Federal or State law. Specifically, the question remained whether or not the October 5, 2001 warrant constituted a "felony warrant."  

The Board noted that none of the documentation regarding the Veteran's indictment or sentencing specifically used the words felony or misdemeanor.  In addition, the Board indicated that it found evidence in the form of an appellate case (http://law.justia.com/cases/new-jersey/appellate-division-unpublished/2013/a5172-10.html) that reflects "New Jersey does not recognize the traditional distinction between ''felonies' and 'misdemeanors.'"  Under the New Jersey Code of Criminal Justice (Code), all offenses are categorized as either crimes or as disorderly or petty disorderly offenses.  N.J.S.A. 2C:1-4 (a), (b).  Pursuant to N.J.S.A. 2C:43-1 (b), crimes outside the Code that are designated as 'high misdemeanors' are to be treated as third-degree crimes for sentencing purposes.  The Board found it reasonable to conclude that such wording suggested that a third degree offense (such as the offense to which the Veteran pled guilty) is analogous to a "high misdemeanor."

Because the nature of the October 5, 2001 warrant was not fully clear, the Board remanded the claim with directions to contact the appropriate agency and obtain a copy of the October 5, 2001 warrant, or alternatively, written confirmation that the offense to which the Veteran pled guilty was a felony and that the Veteran violated parole for that felony conviction.

In June 2015, VA contacted the Camden County Prosecutor's Office via letter and quoted from the Board's October 2014 remand regarding the Veteran's contentions, the procedural history of the case and the Board's understanding regarding New Jersey law.  

In an October 2015 response from the Superior Court of New Jersey - Camden Vicinage, it was indicated that there remained an "active fugitive want for this individual as the result of a Violation of Probation.  The client was placed on probation for a third degree felony conviction for Tampering with a Witness."

In a March 2016 correspondence, the Veteran again indicated that the State of New Jersey was falsely claiming he was a fleeing felon.  

The Board finds that there is an active warrant for the Veteran's arrest.  The basis of that warrant was the Veteran's failure to comply with the terms of his probation stemming from a third degree felony conviction under New Jersey state law. Accordingly, the Veteran meets the definition of a fugitive felon under 38 C.F.R. § 3.666(e)(2) (2016).  Id.  (stating that a fugitive felon means a person who is a fugitive by reason of inter alia violating a condition of probation or parole imposed for the commission of a felony under Federal or State law).  Notably, even were the Veteran's third degree offense to be considered a "high misdemeanor", pursuant to 38 C.F.R. § 3.666(e)(2)(ii)(3), the term "fugitive felon" would still apply.  Common law defines a felony as a crime punishable by imprisonment in excess of one year.  Under federal law, witness tampering is a felony.  In addition, third degree offenses in New Jersey can carry sentences of 3 to 5 years in prison.  Although the Veteran entered a plea bargain sentencing him to less than a year in prison, under federal law and as a third degree offense in New Jersey, the crime he pled guilty to was felonious in nature and had the potential for a sentence of a period in excess of one year.  The Board finds that there is no doubt to be resolved and the claim must be denied.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Termination and denial of nonservice connected pension benefits due to the Veteran's status as a fugitive felon was proper.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


